The granting of a nonsuit in this case, in which the charge is that the plaintiff, a child a few months over four years of age, was injured by being struck while in a public street in Ansonia by the defendant's automobile operated at the time by himself, was amply justified. No evidence was offered from which the jury could reasonably have found negligent conduct on the defendant's part. There was an entire absence of testimony that he was traveling at an excessive speed, that he did not have his car under suitable control, or that he failed to exercise due care in any respect or at any time. There was no testimony to indicate that the plaintiff had left the sidewalk, where he was just before the accident, until the moment before he was hit, or that there was anything in the situation which called for special precaution on the defendant's part to avoid the accident which was not taken. On the *Page 705 
contrary, the evidence indicates strongly that the plaintiff did not leave the walk, or come into a position of danger, or of apparent danger, until the defendant's car was so close to him that no reasonable efforts on its driver's part could have avoided running him down. The case is not one in which the plaintiff merely failed to present, as he was bound to do, evidence pointing to the defendant's negligence contributory to the injury to the plaintiff; the evidence presented went far to disprove such negligence.
   There is no error.